Citation Nr: 0703682	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-00 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).

(The issue of service connection for diabetes, addressed 
below, is stayed and will be adjudicated by the Board at a 
later date)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from July 1964 to November 
1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied the claim.

The Board observes that the veteran has also perfected an 
appeal for service connection for diabetes mellitus.  By 
order of January 26, 2007, the United States Court of Appeals 
for Veteran's Claims imposed a stay on litigation involving 
the second holding in Ribaudo v. Nicholson, __Vet. App. __, 
__, No. 06, 2762, slip op. at 12-13 (January 9, 2007) (en 
banc), regarding all cases potentially affected by Haas v. 
Nicholson, 20 Vet. App. 257 (2006).  The veteran's service 
history and contentions show his claim for service connection 
for diabetes mellitus is potentially affected by the Haas 
case.  Therefore, the stay imposed in Ribaudo applies to the 
diabetes claim and further action on that matter is stayed.  
Once a final decision is reached on appeal in the Haas case, 
adjudication of the veteran's claim will be resumed.

When the case was previously before the Board, the Board 
remanded the issue of service connection for PTSD for 
additional development.  Regrettably, another remand is in 
order.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA) require VA to notify the veteran of any 
evidence that is necessary to substantiate his claims, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The requirements apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The RO's March 2001 and May 2005 letters to the 
veteran do not properly advise him of the evidence that is 
necessary to substantiate his claim, with regards to rating 
and effective date.  Id.; 38 C.F.R. § 3.159 (2006).

As the case is otherwise being remanded (see below) proper 
notice should be accorded under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted for PTSD.  Such 
notice should also include an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date for the claim.

The veteran has listed many incidents as possible stressors, 
which he believes caused his current mental condition.  One 
incident reported by the veteran relates to his service in 
the Vietnam theatre of operations and an airplane crash near 
the U.S.S. Kitty Hawk CVA-63 (Kitty Hawk).  The veteran wrote 
the pilot was lost under the ship's propellers.  While the 
veteran does not say when this happened, a similar incident 
is shown in Navy deck logs at a time when the veteran's 
personnel records note he served on the Kitty Hawk.  Even 
though the veteran's military occupational specialty was that 
of an aircraft machinist's mate, these records do not confirm 
or deny whether the veteran bore witness to this event.

In addition to the potential corroboration of a stressor 
discussed above, the Board also notes that VA outpatient 
records show ongoing mental diagnoses of PTSD, dysthymia, and 
cannabis abuse.  With respect to the PTSD diagnosis, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) [i.e., 
under the criteria of Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV)]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Here, there is no indication that the veteran's 
diagnosis was reached based upon consideration of these 
requirements.  Moreover, it is not altogether clear whether 
the veteran suffers from PTSD, as opposed to other 
psychiatric conditions noted in his medical records.

Consequently, the Board concludes that a remand is necessary 
in order to accord the veteran a VA examination, which 
includes a review of the claims file for the veteran's 
pertinent medical and other history, to address the nature 
and etiology of his claimed PTSD condition.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

In addition, records from November 1997 indicate the veteran 
has received Social Security Administration (SSA) disability 
payments.  As the claims folder does not show SSA records 
pertaining to a mental health condition, these records should 
be obtained if they exist.  38 U.S.C.A. § 5103A(b)(1) (West 
2002); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  The 
United States Court of Appeals for Veterans Claims has 
imposed a virtually absolute duty to obtain Social Security 
records.  Woods v. Gober, 14 Vet. App. 214, 222 (2000); Baker 
v. West, 11 Vet. App. 163, 169 (1998).

The claims file includes records of VA outpatient treatment.  
Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
VCAA letter regarding his claim for 
service connection for PTSD  Such 
letter should also include an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should obtain from the 
Social Security Administration the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who treated the veteran 
for a psychiatric condition since June 
2000.  After securing the necessary 
release, the RO should obtain these 
records.

4.  The RO should provide the veteran 
another opportunity to submit a 
comprehensive statement containing as 
much detail as possible regarding his 
alleged in-service stressors, including 
but not limited to the additional 
stressor information regarding his 
service in the Vietnam theatre of 
operations and an airplane crash near 
the U.S.S. Kitty Hawk CVA-63 (Kitty 
Hawk).  As further described above, the 
veteran wrote the pilot was lost under 
the ship's propellers.  He should be 
asked to provide specific details for 
the noted stressor or any other claimed 
stressor, such as the dates, locations, 
detailed descriptions of events, and 
identifying information concerning all 
stressors, as well as any other 
witnesses, including their names, 
ranks, units of assignments, or any 
other identifying details.  The veteran 
is advised that this information is 
vitally necessary to obtain supportive 
evidence of the stressful event and 
that he must be as specific as 
possible.

5.  The RO should undertake necessary 
action to attempt to verify the 
occurrence of the veteran's alleged in- 
service stressor(s).  The RO should 
forward to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
entity all supporting evidence (to 
include any probative evidence submitted 
by the veteran).  If JSRRC's research of 
available records for corroborating 
evidence leads to negative results, the 
RO should notify the veteran and his 
representative, and afford them the 
opportunity to respond.  The RO should 
also follow up on any additional action 
suggested by JSRRC.

6.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, the RO should prepare a report 
detailing the occurrence of any specific 
in-service stressors deemed established 
by the record.  This report is then to be 
added to the veteran's claims file.  If 
the occurrence of no claimed in-service 
stressor(s) is/are verified, then the RO 
should so state in its report.

7.  Only if any of the claimed stressors 
is verified, then the veteran should be 
afforded a VA psychiatric examination.  
The claims file, a separate copy of this 
remand, and a list of the in-service 
stressor(s), if any, found by the RO to 
be corroborated by the evidence, must be 
provided to the examiner for review, the 
receipt of which should be acknowledged 
in the examination report.  The examiner 
must determine whether the veteran has 
PTSD and, if so, whether any in-service 
stressor(s) found to be established by 
the RO is sufficient to produce PTSD.  
The examiner should be instructed that 
only the verified events listed by the RO 
may be considered as stressors.  The 
examiner should utilize the fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.

8.  The RO should then re-adjudicate 
the claim for service connection of 
PTSD.  If the claim is denied, the 
veteran and his representative should 
be issued a Supplemental Statement of 
the Case, and given an opportunity to 
respond before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



